Citation Nr: 0106216	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.

2.  Service connection for a stomach disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1940 to October 
1945, and again from August 1950 to October 1950.  His claim 
comes to the Board of Veterans' Appeals (BVA or Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.

The issue of entitlement to service connection for a stomach 
disorder will be addressed in the Remand portion of this 
decision.



FINDINGS OF FACT

1.  In an unappealed September 1980 rating decision, the RO 
denied service connection for bilateral hearing loss.

2.  The evidence associated with the claims file subsequent 
to the RO's September 1980 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.



CONCLUSION OF LAW

1.  The September 1980 rating decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The evidence submitted subsequent to the September 1980 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision dated in April 1980 initially denied the 
veteran's claim for service connection for hearing loss 
essentially on the basis that the veteran did not have 
hearing loss that met the VA's criteria for a disability.  
The evidence considered included the veteran's service 
medical records and the report of a VA examination performed 
in April 1980.  A rating decision dated in September 1980 
again considered the veteran's claim for service connection 
for hearing loss and continued the denial on the same basis.  
The veteran was notified of both decision and of his 
appellate rights, but did not appeal either decision.

As a general rule, within one year from the date of mailing a 
notice of an RO decision, a Notice of Disagreement (NOD) must 
be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991);38 C.F.R. § 20.302 (2000).  If an NOD is not 
filed within one year of notice of the decision, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.  

In this case, the veteran did not file a NOD after the RO's 
September 1980 rating decision denying service connection for 
bilateral hearing loss.  Therefore, the RO's September 1980 
rating decision is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103.  If new and material 
evidence is presented or secured with regard to a claimant 
that has been disallowed, however, the Secretary may reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105.

The Board notes that the RO in this case appears to have 
implicitly reopened the veteran's claim for service 
connection for bilateral hearing loss notwithstanding its 
lack of discussion of new and material evidence.  
Specifically, the RO's February 1999 rating decision states 
the issue before it as service connection for bilateral 
hearing loss and relates in its reasons and bases for its 
decision that, "the veteran had a bilateral hearing loss 
which was more severe in the higher frequencies when given 
an audiological evaluation on 12-08-98."  Because the RO 
reviewed the issue of service connection for bilateral 
hearing loss on the merits, it must have found that the 
medical evidence submitted subsequent to the September 1980 
rating decision was new and material.  However, the Board 
is required to address the issue of reopening despite the 
RO's denial of service connection on the merits.  See 
Barnett v. Brown, 83 F.3d 1380 (1996) 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all of the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126), which 
removed the requirement that a veteran submit a well-grounded 
claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a) 
(2000), using a different analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. at 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

In the instant case, the RO found in September 1980 that the 
veteran did not have a disability by VA standards.  The 
additional evidence associated with the claims file 
subsequent to the September 1980 rating decision includes 
audiometric testing dated in December 1998 which appears to 
show thresholds at fifty decibels and above for all levels 
tested and a word recognition percentage of ninety-two 
bilaterally.  Because this evidence suggests a current 
disability as defined in 38 C.F.R. § 3.385, it bears directly 
and substantially upon the issue of service connection for 
bilateral hearing loss. 

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
hearing loss.  This evidence is neither cumulative, nor 
redundant, and in the Boards opinion is so significant that 
it must be considered in order to fairly decide the merits of 
the claim."  Accordingly, the Board finds that the veteran 
submitted new and material evidence, and that his claim must 
be reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral hearing loss, and 
to this extent, the appeal is granted.


REMAND

The veteran avers that his current bilateral hearing loss is 
the result of exposure to combat noises during active 
service.  In May 1980, a private otolaryngologist opined that 
audiometric findings were consistent with the veteran's 
account of exposure to considerable noise in service.  
Because the veteran's hearing loss was not at the level of a 
disability for VA purposes in 1980, and a current medical 
opinion is not of record, the Board is of the opinion that 
the veteran should be afforded a VA examination to confirm 
whether the veteran has a hearing loss which meets the 
criteria of 38 C.F.R. § 3.385 and to determine the etiology 
of any such hearing loss.  

The veteran also has a claim for service connection for a 
stomach disorder on appeal.  He avers that his current 
stomach condition is the result of a blast concussion of the 
abdomen that occurred during active duty in February 1945.  
The RO denied that claim as being "not well-grounded."  

The Board notes that while the veteran's appeal was pending 
there was a significant change in the law pertaining to 
veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  Likewise, in the 
Statement of the Case, the RO denied the veteran's claim on 
the basis of the veteran's failure to present a well-grounded 
claim.  As stated earlier, this standard is no longer 
applicable.  Thus, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747) (1992)). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand to the RO is 
required so that the RO may comply with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Furthermore, the Board concludes that the 
veteran should be afforded a VA examination and efforts 
should be made by the RO to obtain any private medical 
records and/or any further records identified by the veteran.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The RO should contact the veteran for 
the names and addresses of all health 
care providers he has seen for treatment 
of a stomach disorder since his discharge 
from service.  After obtaining any 
necessary authorizations from the 
veteran, the RO should obtain and 
associate with the file any medical 
records identified by the veteran.

3.  The veteran should be afforded an 
audiology examination to determine the 
nature, extent, and etiology of any 
hearing loss that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file.  If the veteran is diagnosed 
with a hearing loss, the examiner is 
requested to offer an opinion regarding 
whether such hearing loss is causally or 
etiologically related to acoustic trauma 
the veteran was reportedly exposed to 
during active service.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.


4.  The veteran should be afforded an 
examination of his stomach/abdomen to 
ascertain the nature, severity, and 
etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder.  The 
examiner is further requested to offer 
comments and an opinion as to whether any 
currently diagnosed disorder of the 
stomach/abdomen is causally or 
etiologically related any symptomatology 
shown in service medial records, 
including the blast concussion of the 
abdomen sustained by the veteran in 1945.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 


